SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
269
CA 10-02252
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


IN THE MATTER OF COUNTY OF ERIE,
PETITIONER-RESPONDENT,

                     V                                           ORDER

CIVIL SERVICE EMPLOYEES ASSOCIATION,
LOCAL 815, RESPONDENT-APPELLANT.


LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO (DIANE M. ROBERTS OF
COUNSEL), FOR RESPONDENT-APPELLANT.

MARTIN A. POLOWY, ACTING COUNTY ATTORNEY, BUFFALO (DAVID J. SLEIGHT OF
COUNSEL), FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Kevin M.
Dillon, J.), entered February 11, 2010 in a proceeding pursuant to
CPLR article 75. The order, among other things, granted the petition
for a permanent stay of arbitration.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   March 25, 2011                       Patricia L. Morgan
                                                Clerk of the Court